       Case 1:16-cv-00828-KMW Document 184 Filed 11/16/18 Page 1 of 16



       UNITED STATES DISTRICT COURT
       SOUTHERN DISTRICT OF NEW YORK
       _________________________________________
                                                 )
       SECURITIES AND EXCHANGE                   )
       COMMISSION,                               )
                                                 )
                               Plaintiff,        )                16 Civ. 828 (KMW)
                                                 )
                   v.                            )
                                                 )                ECF CASE
       AMERICAN GROWTH FUNDING II, LLC,          )
       PORTFOLIO ADVISORS ALLIANCE, INC., )
       RALPH C. JOHNSON,                         )
       HOWARD J. ALLEN III                       )
       and                                       )
       KERRI L. WASSERMAN,                       )
                                                 )
                               Defendants.       )
       _________________________________________ )

                       [PROPOSED] AMENDED JOINT PRETRIAL ORDER

       Having conferred amongst themselves and with the Court pursuant to Rule 16 of the

Federal Rules of Civil Procedure, and in accordance with the individual rules of the Honorable

Kimba M. Wood, the parties adopt the following statements, directions and agreements as the

Amended Joint Pretrial Order in this case:




                                               1
      Case 1:16-cv-00828-KMW Document 184 Filed 11/16/18 Page 2 of 16



I.    FULL CAPTION OF THE ACTION

__________________________________________
                                          )
SECURITIES AND EXCHANGE                   )
COMMISSION,                               )
                                          )
                        Plaintiff,        )              16 Civ. 828 (KMW)
                                          )
                  v.                      )
                                          )
AMERICAN GROWTH FUNDING II, LLC,          )
PORTFOLIO ADVISORS ALLIANCE, INC., )
RALPH C. JOHNSON,                         )
HOWARD J. ALLEN III                       )
and                                       )
KERRI L. WASSERMAN,                       )
                                          )
                        Defendants.       )
_________________________________________ )


II.   TRIAL COUNSEL

      The names, addresses, and telephone and fax numbers of trial counsel are as follows:

      A.     Counsel for Plaintiff Securities and Exchange Commission (“Plaintiff” or
             “Commission”)

             Alexander M. Vasilescu
             Richard Hong
             Jorge G. Tenreiro
             Karen M. Lee
             SECURITIES AND EXCHANGE COMMISSION
             New York Regional Office
             Brookfield Place
             200 Vesey Street, Suite 400
             New York, New York 10281-1022
             Tel: (212) 336-1100
             Fax: (212) 336-1317




                                              2
       Case 1:16-cv-00828-KMW Document 184 Filed 11/16/18 Page 3 of 16




       B.     Counsel for Defendants

               a. Counsel for Defendants American Growth Funding II, LLC and Ralph
                  Johnson (“AGF Defendants”)

               Mark J. Astarita
               Michael D. Handelsman
               SALLAH ASTARITA & COX, LLC
               60 Pompton Avenue
               Verona, New Jersey 07044
               T: (973) 559-5566
               F: (201) 608-7888

b.     Counsel for Defendants Portfolio Advisors Alliance, Inc., Howard J. Allen III, and Kerri L.
       Wasserman (“PAA Defendants”)

               Richard A. Roth
               The Roth Law Firm, PLLC
               295 Madison Avenue, 22nd Floor
               New York, NY 10017
               Tel: (212) 542-8882
               Fax: (212) 542-8883

III.   STATEMENT AS TO SUBJECT MATTER JURISDICTION

       A.      Plaintiff’s Statement

       The Court has subject matter jurisdiction over the Commission’s federal securities

enforcement action pursuant to 28 U.S.C. § 1331 and Sections 20(b), 20(d) and 22(a) of the

Securities Act [15 U.S.C. §§ 77t(b), 77t(d) and 77v(a)] and Sections 21(d), 21(e), and 27 of the

Exchange Act [15 U.S.C. §§ 78u(d), 78u(e), and 78aa].

       B.      Defendants’ Statement

       All Defendants concur with the Plaintiff’s statement regarding subject matter jurisdiction.

IV.    SUMMARY OF CLAIMS AND DEFENSES

       A.      Plaintiff’s Summary of Claims

       In this SEC enforcement action, the Complaint alleges that Defendants American Growth

Funding II, LLC (“AGF II”), Portfolio Advisors Alliance, Inc. (“PAA”), Ralph C. Johnson

                                                   3
       Case 1:16-cv-00828-KMW Document 184 Filed 11/16/18 Page 4 of 16



(“Johnson”), Howard J. Allen III (“Allen”), and Kerri L. Wasserman (“Wasserman”) were

charged with securities fraud and related charges in connection with making a series of material

misrepresentations and omissions in AGF II’s private placement offering. (ECF No. 6) The

factual bases of the Commission’s allegations are set forth in its Complaint.

       The eight claims in the Complaint are as follows:

       First claim: Defendants AGF II, PAA, Johnson and Allen are charged with fraud claims

under Section 10(b) of the Securities Exchange Act of 1934 (“Exchange Act”) [15 U.S.C. §

78j(b)] and Rule 10b-5(a), (b) and (c) thereunder [17 C.F.R. § 240.10b-5(a), (b) and (c)];

       Second claim: Defendants AGF II, PAA, Johnson and Allen are charged with fraud

claims under Sections 17(a)(1), (2) and (3) of the Securities Act of 1933 (“Securities Act”) [15

U.S.C. §§ 77q(a)(1), (2) and (3)];

       Third claim: Defendant Johnson is charged as a controlling person under Section 20(a)

of the Exchange Act [15 U.S.C. § 78t(a)] for the violations of AGF II under Sections 17(a)(1),

(2) and (3) of the Securities Act and Section 10(b) of the Exchange Act and Rule 10b-5(a), (b)

and (c) thereunder;

       Fourth claim: Defendants Allen and Wasserman are charged as controlling persons under

Section 20(a) of the Exchange Act for the violations of PAA under Sections 17(a)(1), (2) and (3)

of the Securities Act and Section 10(b) of the Exchange Act and Rule 10b-5(a), (b) and (c)

thereunder;

       Fifth claim: Defendants Johnson, Allen, and Wasserman are charged with aiding and

abetting the violations of AGF II under Sections 17(a)(1), (2) and (3) of the Securities Act and

Section 10(b) of the Exchange Act and Rule 10b-5(a), (b) and (c) thereunder;




                                                4
       Case 1:16-cv-00828-KMW Document 184 Filed 11/16/18 Page 5 of 16



       Sixth claim: Defendants Allen and Wasserman aided and abetted the violations of

Johnson under Sections 17(a)(1), (2) and (3) of the Securities Act and Section 10(b) of the

Exchange Act and Rule 10b-5(a), (b) and (c) thereunder;

       Seventh claim: Defendants Allen and Wasserman aided and abetted the violations of

PAA under Sections 17(a)(1), (2) and (3) of the Securities Act and Section 10(b) of the

Exchange Act and Rule 10b-5(a), (b) and (c) thereunder; and

       Eighth claim: Defendant Wasserman aided and abetted the violations of Allen under

Sections 17(a)(1), (2) and (3) of the Securities Act and Section 10(b) of the Exchange Act and

Rule 10b-5(a), (b) and (c) thereunder.

       B.      Defendants’ Summary of Defenses

               a. AGF Defendants

        Plaintiff makes the claims outlined above. Defendants AGF and Johnson deny the

substantive allegations of the complaint and deny that they committed any fraud on any person.


       The AGF defendants maintain that the two alleged misrepresentations in the offering

documents were not only substantially true, they were not material. Investors were provided with

audited financial statements, the individuals identified as being part of the Board of Managers in

the offering documents have confirmed that their description of their associations were

substantially accurate, and the monthly statements received by investors were also accurate.


       The AGF Defendants assert that the SEC is treating the investor account statements as

brokerage account statements. The investors loaned money to AGF and AGF was obligated to

pay the investors 1% per month. The monthly statements were a calculation of what was owed,

nothing more, and were not a statement of equity. The underlying investments were consistent

with the representations in the offering documents, and the SEC does not allege otherwise.

                                                5
         Case 1:16-cv-00828-KMW Document 184 Filed 11/16/18 Page 6 of 16



Further, the investments in AGF were high risk, there was a substantial risk of loss in return for

above average interest. The risks were clearly disclosed to investors, and the SEC does not allege

otherwise.


   AGF and Johnson also allege that there has been no fraud and certainly no intent to defraud.

In the 10 years of operations, every investor has received every distribution, all redemptions have

been paid, there are no investor complaints or lawsuits, and no allegations of missing or stolen

funds.


   In their Answer, the AGF Defendants made the following affirmative defenses:


   FIRST AFFIRMATIVE DEFENSE: The complaint fails to plead fraud with particularity

with respect to Defendants AGF II and Johnson as required by Federal Rules of Civil Procedure

9(b).


   SECOND AFFIRMATIVE DEFENSE: Defendants AGF II and Johnson did not act with the

requisite knowledge, scienter or intent required for the claims asserted herein.


   THIRD AFFIRMATIVE DEFENSE: The complaint fails to state a claim upon which relief

can be granted.


   FOURTH AFFIRMATIVE DEFENSE: Defendants AGF II and Johnson at all times, acted in

good faith.


   FIFTH AFFIRMATIVE DEFENSE: Plaintiff’s claims against Defendants AGF II and

Johnson are barred, in whole or in part, by the applicable statute of limitations and/or repose, as

well as by the doctrine of laches and other equitable principles.




                                                 6
        Case 1:16-cv-00828-KMW Document 184 Filed 11/16/18 Page 7 of 16



   SIXTH AFFIRMATIVE DEFENSE: The actions, representations and omissions, as alleged

in the Complaint, to the extent same existed, were made or occurred in good faith, honestly and

without malice.


   SEVENTH AFFIRMATIVE DEFENSE: The actions, representations and omissions, as

alleged in the Complaint, to the extent same existed, were not material, and therefore not

actionable.


               b. PAA Defendants

       The PAA Defendants deny the substantive allegations of the complaint and deny that

they committed any fraud on any person or aided and abetted any primary violations of another.

The PAA Defendants maintain that the two alleged misrepresentations in the offering documents

were not only substantially true, they were not material, particularly when read in context of the

offering documents as a whole. Assuming any alleged misstatements or omissions were made,

however, Defendants corrected such misstatements or omissions orally to actual or potential

investors. The PAA Defendants further deny that they acted with requisite scienter or acted

negligently. To the contrary, the PAA Defendants at all relevant times acted in good faith,

competently and with the advice and guidance of securities counsel. Because no primary

violations of the Exchange Act can be proven, and because none of the PAA Defendants

provided substantial assistance to anyone who committed a primary violation, Plaintiff’s

allegations of aiding and abetting are also denied.

       Finally, the PAA Defendants also allege that there has been no fraud and certainly no

intent to defraud. In the 10 years of operations, every investor has received every distribution, all

redemptions have been paid, there are no investor complaints or lawsuits, and no allegations of



                                                  7
        Case 1:16-cv-00828-KMW Document 184 Filed 11/16/18 Page 8 of 16



missing or stolen funds. Moreover, investors were in fact provided with audited financial

statements.

        In their Answer, the PAA Defendants made the following affirmative defenses: (1) the

complaint fails to state a claim upon which relief can be granted; (2) the claims are barred by the

doctrine of waiver; (3) the claims are barred by the doctrine of estoppel; (4) the claims are barred

by the doctrine of laches; (5) no party has been injured by reason of any act of defendants; (6)

any alleged injuries were not legally or proximately caused by any act or omission of defendants;

(7) defendants acted by reliance of counsel.

        C.       Plaintiff’s Response to Defendants’ Summary of Defenses

        By this Court’s Order of February 22, 2017 (ECF No. 80), AGF II and Johnson’s Eighth

and Ninth Affirmative Defenses relating to the “unclean hands” and Privacy Act violation

affirmative defenses, respectively, have been stricken.

V.      TRIAL BY JURY AND TRIAL DURATION

        A.       Plaintiff’s Statement as to Trial by Jury and Trial Duration

        The Commission seeks a jury trial. It anticipates that it will take approximately 7 trial

days to present its case-in-chief.

        B.       Defendants’ Statement as to Trial by Jury and Trial Duration

        AGF Defendants: Plaintiff made a demand for a jury to hear this matter in its Complaint.

The AGF Defendants request that this matter be heard by a jury. The length of the trial is

difficult to determine at this point. Based on the volume of exhibits, individuals deposed, and

time period at issue, the AGF Defendants believe this matter will take at least 2 weeks to be

heard in full.




                                                  8
        Case 1:16-cv-00828-KMW Document 184 Filed 11/16/18 Page 9 of 16



        PAA Defendants: Plaintiff made a demand for a jury to hear this matter in its

Complaint. The PAA Defendants request that this matter be heard by a jury. The length of the

trial is difficult to determine at this point. Based on the volume of exhibits, individuals deposed,

and time period at issue, the PAA Defendants believe this matter will take at least 2 weeks to be

heard in full.

VI.     MAGISTRATE JUDGE

        The parties have not consented to trial of the case before a Magistrate Judge.

VII.    STIPULATIONS OR AGREED STATEMENTS OF LAW OR FACT

             The parties jointly stipulate as to the following:

As to Facts:

        1.       AGF II is a limited liability company incorporated in Nevada in 2010 with its

principal place of business in New York, New York.

        2.       Ralph Johnson made business and financial decisions on behalf of AGF II.

        3.       Johnson has been in the securities industry and in the capital markets for more

than 25 years.

        4.       PAA is a registered broker-dealer with its principal place of business in New

York, New York and was incorporated in California in March 1999.

        5.       AGF II retained PAA to sell its AGF II securities, known as “units,” to investors

as placement agent for AGF II.

        6.       In connection with its private placement of AGF II units, AGF II issued private

placement memorandums (“PPMs”), dated February 11, 2011 and February 25, 2012,

respectively.

        7.       AGF II issued an updated PPM, dated February 25, 2012.



                                                   9
        Case 1:16-cv-00828-KMW Document 184 Filed 11/16/18 Page 10 of 16



        8.     Johnson approved the 2012 PPM for distribution by PAA.

        9.     Allen participated in the due diligence on the 2011 PPM on behalf of PAA.

        10.    Wasserman became the Chief Compliance Officer for PAA in 2011.

        11.    At all relevant times, PAA had a compliance manual.

        12.    On January 15, 2014, Seymour Weinberg completed his audit for AGF II for the

year 2011.

        13.    On February 5, 2014, Mr. Weinberg completed his audit for AGF II for the year

2012.

        14.    In December 2011, Allen contacted the accounting firm Raich Ende Malter & Co.

LLP regarding a potential audit for AGF II.

        15.    In November 2013, Johnson engaged Seymour Weinberg, an accountant, to audit

AGF II’s financial statements.

        16.    A tax accountant named George Carapella had provided tax preparation services

to AGF II prior to 2012.

        17.    Frazer, Evangelista & Co. is an accounting firm in New Jersey and Ralph

Evangelista is a partner at the firm.

As to Law:

        1.     The AGF II units in this case are “securities” under the federal securities laws.

        A. Plaintiff

        The Commission intends to use the Defendants’ admissions in response to Plaintiff’s

requests for admissions and their responses to Plaintiff’s interrogatories. Plaintiff also intends to

introduce the admissions that the Defendants have made in their SEC investigative testimony and

depositions.



                                                 10
     Case 1:16-cv-00828-KMW Document 184 Filed 11/16/18 Page 11 of 16



VIII. WITNESSES TO BE OFFERED BY THE PARTIES

      A. Plaintiff’s Listing of Witnesses

  The Commission intends to offer testimony of the following witnesses in its case-in-chief:

  Fact Witnesses

      1    Howard Allen         In Person
      2    Stuart Bender        In Person
      3    Anthony Cappaze      In Person
      4    James Carapella      In Person
      5    Scott Cullen         In Person
      6    Ralph Evangelista    In Person
      7    Thomas Feretic       In Person
      8    John Gilbert         In Person
      9    Vincent Hoban        In Person
      10   Ralph Johnson        In Person
      11   Robert Judah         In Person
      12   John McGowan         In Person
      13   Lawrence Meril       In Person
      14   Arthur Nelson        In Person
      15   Peter Pak            In Person
      16   Jennie Pell          In Person
      17   Ted Rea              In Person
      18   Elaine Rosen         In Person
      19   Robert Spiegel       In Person
      20   Lawrence             In Person
           Sucharow
      21   Virginia Sullivan    In Person
      22   Kerri Wasserman      In Person
      23   Records custodian    In Person
           for Tax Man
           George Carapella
      24   Timothy Kahler       In Person
      25   Andrew Russell       In Person


  Expert Witnesses

      1 Harris Devor           In Person
      2 Robert Lowry           In Person




                                             11
       Case 1:16-cv-00828-KMW Document 184 Filed 11/16/18 Page 12 of 16



       The Commission reserves the right to call additional witnesses at the time of trial based

upon the resolution of any motions in limine. In addition, the Commission reserves the right to

call additional witnesses at the time of trial for purposes of impeachment and/or rebuttal.

       B. Defendants’ Listing of Witnesses

              American Growth Funding II, LLC and Ralph Johnson’s Witness List

   1. Ralph Johnson
   2. Howard Allen
   3. Kerri Wasserman
   4. Jennie Pell
   5. Vincent Hoban
   6. Seymour Weinberg
   7. Lawrence Wagner
   8. Stuart Bender
   9. Lawrence Meril
   10. Ralph Evangelista
   11. Anthony Cappaze
   12. James Carapella
   13. Arthur Nelson
   14. Laurence Sucharow
   15. John E. (“Ted”) Rea
   16. John Gilbert
   17. Robert Spiegel
   18. Timothy Kahler
   19. Richard Gilmartin
   20. Eugene Tanski
   21. Mark Davis
   22. Punkaj Amin
   23. Scott Cullen
   24. Richard A. Hines, Sr.
   25. Robert Judah
   26. T. Patrick Marsh
   27. John McGowan
   28. Manuel Supervielle
   29. Brown F. Williams
   30. Alan Field

   In addition, the AGF Defendants reserve the right to call all witnesses designated and/or

called to testify by other parties in this matter. Nothing herein shall be deemed as waiver of the




                                                 12
       Case 1:16-cv-00828-KMW Document 184 Filed 11/16/18 Page 13 of 16



AGF Defendants’ right and ability to object to testimony from any witness on any and all

grounds.

   The AGF Defendants reserve the right to call additional witnesses identified in any

production made by any parties, after the date of this Joint Pre-Trial Order. The AGF Defendants

also reserve the right to call additional witnesses not identified herein for the purposes of

impeachment or rebuttal. The AGF Defendants also reserve the right to not call any or all of the

above listed individuals as witnesses.

               List of PAA Defendants’ Witnesses

       Fact Witnesses (all in-person):

       1.   Howard Allen
       2.   Jennie Pell
       3.   Kerri Wasserman
       4.   Ralph Johnson
       5.   Bob Spiegel
       6.   Lawrence Sucharow
       7.   Andrew Russell

       Expert Witness (in-person):

       1. Richard Chase


       In addition, the PAA Defendants reserve the right to call all witnesses designated and/or

called to testify by other parties in this matter. Nothing herein shall be deemed as waiver of the

PAA Defendants’ right and ability to object to testimony from any witness on any and all

grounds.


       The PAA Defendants reserve the right to call additional witnesses identified in any

production made by any parties, after the date of this Joint Pre-Trial Order. The PAA Defendants

also reserve the right to call additional witnesses not identified herein for the purposes of



                                                 13
       Case 1:16-cv-00828-KMW Document 184 Filed 11/16/18 Page 14 of 16



impeachment or rebuttal. The PAA Defendants also reserve the right to not call any or all of the

above listed individuals as witnesses.


IX.    DEPOSITION TESTIMONY TO BE OFFERED BY THE PARTIES

       The Commission intends to call all witnesses live. In addition, certain of the admissions

that the Defendants have made in their SEC investigative testimony and depositions may be

introduced in its case-in-chief.

X.     EXHIBITS TO BE OFFERED BY THE PARTIES

       A.      Plaintiff’s Exhibits

       Exhibit A is the list of Commission’s exhibits with Defendants’ objections. The

Commission reserves the right to present demonstratives or illustrative exhibits and Fed. R. Evid.

1006 summaries.

       B.      Defendants’ Exhibits

       Exhibits B & C are the lists of Defendants’ exhibits with the Commission’s objections.

XI.    PROPOSED VOIR DIRE QUESTIONS AND REQUESTS TO CHARGE

       A.      Parties Proposed Voir Dire and Objections

       The parties’ proposed voir dire questions have been filed under separate cover.

       B.      Jury Charge Request

       The Jury Charge Request was filed under separate cover on September 14, 2018.

XII.   STATEMENT OF MOTIONS IN LIMINE

       A.      Plaintiff’s Motions in Limine

       The Commission has contemporaneously filed an omnibus motion in limine under Fed.

R. Evid. 401, 402, and 403, to preclude the AGF Defendants, and the PAA Defendants from

offering at trial evidence or argument regarding any (1) pecuniary loss or gain by AGF II


                                               14
          Case 1:16-cv-00828-KMW Document 184 Filed 11/16/18 Page 15 of 16



investors; (2) conduct relating to the AGF Defendants’ stricken “unclean hands” and Privacy Act

defenses; (3) effects of the SEC’s investigation on the Defendants; and (4) purported advice from

counsel the AGF and PAA Defendants received in connection with the AGF II private placement

memoranda.

          B.        AGF Defendants’ Motions in Limine

          The AGF Defendants have filed an Omnibus Motion in Limine to address three separate
issues.

          First, the lack of relevance of the Original Expert Report and Supplemental Report by

Harris L. Devor, CPA. Same have no relation to any issues or claims contained in the Complaint

filed herein and should be ruled inadmissible.

          Second, we ask the Court to determine whether transcripts of interviews conducted by the

SEC prior to the filing of the Complaint herein, and without the Defendants being present or

afforded the opportunity to cross examine witnesses represents inadmissible hearsay and are

inadmissible. We ask for the same ruling with respect to all declarations and affidavits obtained

by the SEC.

          Third, the Omnibus Motion in Limine seeks a ruling that any and all references to Mr.

Johnson’s past arrest and acquittal for an unrelated issue, years prior to the relevant time period,

are irrelevant and inadmissible in this matter.

               C.      PAA Defendants’ Motions in Limine

          The PAA Defendants’ do not intend on filing a motion in limine


          IT IS ORDERED that the Court, in order to prevent manifest injustice or for good cause

shown, at trial of the action or prior thereto, upon application of counsel for either party made in

good faith or upon motion of the Court, shall modify this Pretrial Order upon such conditions as

the Court may deem just and proper.

                                                    15
         Case 1:16-cv-00828-KMW Document 184 Filed 11/16/18 Page 16 of 16



Dated:         November 16, 2018
               New York, New York

                                        SECURITIES AND EXCHANGE COMMISSION

                                        /s/ Richard Hong
                                        Alexander M. Vasilescu
                                        Richard Hong
                                        Jorge G. Tenreiro
                                        Karen M. Lee
                                        New York Regional Office
                                        Brookfield Place
                                        200 Vesey Street, Suite 400
                                        New York, New York 10281-1022
                                        (212) 336-0956 (Hong)
                                        hongr@sec.gov

                                        Attorneys for Plaintiff

                                        /s/ Mark J. Astarita
                                        Mark J. Astarita
                                        Michael D. Handelsman
                                        SALLAH ASTARITA & COX, LLC
                                        60 Pompton Avenue
                                        Verona, New Jersey 07044
                                        T: (973) 559-5566
                                        F: (201) 608-7888

                                        Attorneys for the AGF Defendants

                                        /s/ Richard Roth
                                        Richard Roth
                                        Jordan M. Kam
                                        THE ROTH LAW FIRM, PLLC
                                        295 Madison Ave, 22nd Fl.
                                        New York, NY 10017
                                        (212) 542-8882

                                        Attorneys for the PAA Defendants

         SO ORDERED:


         ______________________
         Hon. Kimba M. Wood
         United States District Judge
         Dated: _______________, 2018

                                          16
